Citation Nr: 0105622	
Decision Date: 02/26/01    Archive Date: 03/02/01	

DOCKET NO.  97-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of U.S.C.A. § 1151 for right ulnar neuropathy, 
claimed to have resulted from a lack of proper treatment 
and/or mistreatment at a Department of Veterans Affairs (VA) 
medical facility during the period from February to September 
1992.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Denver, Colorado.  


FINDING OF FACT

The veteran suffered no additional disability, including 
right ulnar neuropathy, as a result of hospitalization, or 
medical or surgical treatment by VA personnel during the 
period from February to September 1992.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for right ulnar neuropathy are not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A service medical facility record of hospitalization covering 
the period from February 14 to February 26, 1992, reveals 
that the veteran was hospitalized at that time following a 
fall from his bicycle.  At the time of admission, it was 
noted that the veteran had been riding a bicycle without a 
helmet, at which time the bicycle malfunctioned, and he was 
thrown over the handlebars.  According to the veteran, he 
landed on the right side of his face and head.  While at the 
time of the incident, the veteran denied any loss of 
consciousness, it was noted that, in the field, he had 
complained of "not being able to feel his body."  

On neurologic examination at the time of admission, there 
were noted occasional extensor spasms in the veteran's upper 
and lower extremities.  Additionally noted was that the 
veteran had no motor activity in his left upper extremity.  
In the veteran's right upper extremity, there was 
demonstrated 3-4/5 strength in the biceps, and 3/5 strength 
in the deltoids.  Otherwise, there was no motor activity in 
the veteran's right upper extremity.  The "biceps" were 
absent bilaterally, and the brachial radialis was absent on 
the right, and trace on the left.  The triceps was 1/4, and 
equal bilaterally.  On the left, there was a T2-3 sensory 
level, while on the right, the sensory level was T4.  At the 
time of evaluation, there was no evidence of sacral sparing.  
Tests of superficial reflexes showed no superficial abdominal 
reflexes, and no cremasteric reflexes.  Post-injury magnetic 
resonance imaging was remarkable for cervical spinal cord 
contusion at the level of the 5th and 6th cervical vertebrae.  
The pertinent diagnoses noted at the time of discharge were 
cervical spondylosis, with cervical stenosis; and 
quadriplegia at the level of the 6th cervical vertebra, with 
the 5th cervical vertebra spared, secondary to a 
hyperextension injury on February 9, 1992.

On February 28, 1992, the veteran was transferred to a VA 
medical facility for rehabilitation.  At the time of 
admission, the veteran was in no apparent distress, and well 
oriented.  Neurologic examination showed the sense of 
position to be present on both the right and left.  Pinprick 
was patchy on the right and left, with no definite level.  
Motor examination showed finger intrinsics of 2/5 on the 
right, and 0/5 on the left.  Finger flexors were 2/5 on the 
right, and 1/5 on the left.  Wrist extension was 4/5 on the 
right, and 3/5 on the left.  Triceps were 4/5 on the right, 
with the veteran's elbow fixed at extension on the left.  The 
biceps were 4/5 on the right, and unable to be determined on 
the left due to fixed elbow extension.  The deltoids were 4/5 
on the right, and 2/5 on the left.  The shoulder was 4/5 on 
the right and left.  

On March 4, 1992, the veteran was heard to complain of 
"tingling" when motionless, somewhat worse in the right upper 
extremity than the left.  Approximately two days later, the 
veteran complained of a "very sharp pain" in his right wrist 
while sleeping.  The following day, the veteran commented 
that his right arm felt "tingly," and requested that range of 
motion exercises be performed.  One day later, it was noted 
that hand/wrist splints had been applied bilaterally.  
Slightly less than one week later, the veteran reported the 
presence of "some tactile sense," especially in the median 
nerve area of both hands.  Approximately one month later, the 
veteran requested to speak with the VA attending physician 
regarding the "tingling" sensation in his hands, in 
particular, in the left hand.  Approximately one week later, 
the veteran voiced complaints of "numbness" in his hands.  

In June 1992, the veteran underwent a VA examination for the 
purpose of determining his entitlement to aid and attendance 
and/or housebound status.  At the time of that examination, 
it was noted that the veteran was unable to dress himself, to 
shave, or to attend to the needs of nature.  Additionally 
noted was that the veteran could feed himself only minimal 
amounts of food, and that this was performed very slowly, and 
only with the assistance of a certain device, the use of 
which the veteran had not yet mastered.  

In a discharge planning note of early August 1992, it was 
noted that strength in the veteran's right and left upper 
extremities had improved since his admission, but that his 
left upper extremity strength had an "element of spasm."

During the veteran's period of hospitalization, it was noted 
that he had been admitted with a functional level of "C5 on 
the C4 on the left."  Additionally noted was that sensation 
was "patchy" below T10, and that pinprick was intact from T10 
up.  Strength in the veteran's lower extremities, and in the 
right upper extremity had improved since admission, but lower 
extremity strength retained an element of spasm.  The 
pertinent diagnosis noted at the time of discharge was C7 
myelopathy, incomplete, with possible central cord syndrome 
secondary to a fall from a bicycle.  

In a VA occupational therapy note dated in early September 
1992, there was noted the presence of decreased upper 
extremity passive range of motion on the right, as well as 
limited active range of motion at the right shoulder, elbow, 
and wrist.  

At the time of a private medical examination in early 
November 1992, it was noted that the veteran had sustained an 
incomplete C-5 spinal cord injury in a bicycle accident in 
February 1992.  Physical examination revealed grossly intact 
sensation above the T-10 level, with "patches" below that 
level.  Motor evaluation revealed 2 to 3/5 general strength 
in the major muscle groups of all four extremities.  Gross 
and fine motor coordination in all four extremities was 
decreased, and somewhat exacerbated by the imbalance in the 
degree of strength among muscle groups and hypertonicity.  
The pertinent diagnosis was incomplete C-5 myelopathy. 

In a statement of late April 1993, the veteran's private 
physician indicated that he (the veteran) had been under his 
care since early September 1992.  Reportedly, the veteran had 
been admitted due to sequelae from his spinal cord injury, 
which left him a partial quadriplegic.  On physical 
examination, there was some contracture and muscle wasting 
related to the veteran's injuries.  Additionally noted was 
the presence of bilaterally poor coordination, with left-
sided weakness, secondary to the veteran's spinal cord 
injury.  

In a statement received by VA in July 1996, the veteran 
claimed compensation under 38 U.S.C.A. § 1151 for an injury 
to his right arm and hand.  He stated that the incident 
causing the injury occurred in May or June 1992 just after 
training started for an electric wheelchair.

In a rating decision dated in April 1997 the RO denied the 
veteran's claim for benefits under 38 U.S.C.A. § 1151.  It 
was noted that the evidence of record showed that a motorized 
wheelchair was delivered in August 1992 and that there was no 
evidence of any complaint or abnormality in addition to that 
already present as a result of the damage to the veteran's 
spinal cord.  

In a statement dated in April 1997, the veteran's 
representative pointed out that the veteran did not state 
that damage was caused by the electric wheelchair, but only 
that it occurred about that time.  It was reported that the 
veteran had had good use of his right hand and arm until 
nurses put him in a position in which he was laying on his 
right arm and unable to move or turn and could not reach the 
call button as his only good arm was pinned.  When the nurses 
arrived, his arm was numb and the feeling did not return.  It 
was argued that the record showed a significant decrease in 
function of the right arm and hand beginning in the first 
part of August, a full six months after the bicycle accident.

In a statement dated in May 1997, the veteran stated that his 
right ulnar neuropathy was caused by the inattentiveness of 
the VA staff at the VA medical facility in Albuquerque.  He 
reported that he was placed on his right side for many hours 
and was ignored by the staff, who had disconnected his puffer 
communication device and closed his door so that they could 
not hear him call for assistance.  He asserted that the many 
hours of his weight being on his right ulnar nerve was the 
cause of the nerve damage.

At the time of a VA examination for the purpose of 
determining the veteran's entitlement to aid and attendance 
and/or housebound status in December 1998, it was noted that 
the veteran was an "incomplete" quadriplegic, having 
sustained a spinal cord injury at the C7 level.  The veteran 
displayed full use of his shoulders and elbows.  While his 
hands were of some use, he could not perform any "fine" 
movements with them, and could not grip with the palm part of 
his hands.  The veteran was able to put food into his mouth, 
but cutting meat was a problem.  The veteran could not shave 
himself, and needed assistance in order to have a bowel 
movement.

In a statement of March 1999, the chief of the VA spinal cord 
injury unit who had treated the veteran in 1992 stated that 
he "did not remember" the episode the veteran recalled, 
though he had spoken with him regarding his "recollection" 
while the veteran was present for his annual evaluation.  At 
that time, the veteran stated that he recalled being left in 
a "such and such" position for some length of time, as a 
result of which he suffered some "loss of movement" in the 
4th and 5th digits of his right hand.  According to the 
veteran, these fingers had been "functional" prior to the 
incident in question.  There was, however, a February 1992 
physician's note in the veteran's file stating "in his right 
(upper extremity), he had 3-4/5 strength in his biceps, and a 
3/5 strength in his deltoids, otherwise there is no motor 
activity in his right upper extremities."  (sic).  

The VA physician stated that he had reviewed the pertinent 
part of the veteran's chart, and that there was no mention of 
trauma or complaints of compression of the veteran's arm.  On 
April 8, 1992, there was a nurse's note relating that the 
veteran had been complaining of his hands bilaterally, but 
"especially on the left," being "numb" and having "pain."  
For several days, the veteran had these complaints.  No 
mention was made of any loss of movement or strength.  PA 
records disclosed that an EMG had been performed, and an EMG 
worksheet dated on April 16, 1992, showed little or no 
response to stimulation of the right ulnar nerve when 
compared with the right median nerve.  In the opinion of the 
VA physician, it was "unlikely" that such a loss of function 
would show in such a short time in the absence of notable 
trauma.  Moreover, there was no mention in the veteran's 
chart of the week before or the week after the time in 
question regarding any change in motor activity.  The VA 
physician stated that he had known the veteran "for many 
years," and that he was "always a straightforward and 
determined person."  While the veteran "sincerely believed" 
that he suffered some loss of function during his VA 
hospitalization, based on the physician's review of his chart 
and his own recollections, there was no evidence for any such 
loss of function.  

In a statement of late June 2000, the veteran's private 
physician wrote that MRI imaging of the cervical spine "did 
not in any way establish" a situation involving the ulnar 
nerve, inasmuch as that was an "anatomically separate" issue.  
Additionally noted was that MRI imaging of the cervical spine 
would not image the ulnar nerve.  Accordingly, it was 
impossible to tell the status of the ulnar nerve, or the 
reason for any possible ulnar nerve damage, based on MRI of 
the cervical spine.


Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for right ulnar 
neuropathy, reportedly the result of a lack of proper 
treatment during a period of VA hospitalization from 
February to September 1992.  More specifically, it is 
contended that, during the period of hospitalization in 
question, the veteran was left on his right side "for many 
hours," with "all of his weight" pressing on his ulnar nerve.  
According to the veteran, this "inattentiveness" on the part 
of VA treating personnel resulted in permanent injury to that 
nerve.  

In that regard, the Board notes that, in Gardner v. 
Derwinski, 1 Vet App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  The Gardner 
decision was subsequently affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993).  That decision was likewise 
appealed, and in December 1994, the United States Supreme 
Court (Supreme Court) affirmed the lower Courts' decisions in 
Brown v. Gardner, 115 S.Ct. 552 (1994).  Thereafter, the 
Secretary of the Department of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  On March 16, 1995, amended VA regulations 
were published to conform with the Supreme Court's decision.

All claims for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of § 1151 as they existed 
prior to that date.  VAOPGCPREC 40-97 (December 31, 1997).  
Accordingly, inasmuch as the veteran's claim was received in 
July 1996, the Board will proceed with adjudication of the 
veteran's claim for 1151 benefits on that basis.  

The Board notes that, where any veteran shall have suffered 
an injury, or an aggravation of an injury, as a result of 
hospitalization, or medical or surgical treatment not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if disability, aggravation, or death were service 
connected.  The Supreme Court has found that the statutory 
language of 38 U.S.C.A. § 1151 simply requires a causal 
connection between the claimed injury and any alleged or 
resulting disability.

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such injury or disease, or an aggravation of an existing 
disease or injury, and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable . . . for the continuance 
or natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injuries for which VA hospitalization or medical 
or surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service 
connected.

In the present case, VA records of hospitalization fail to 
disclose any evidence that, at any time during the veteran's 
period of hospitalization from February to September 1992, he 
was left for an undue period of time on his right side, 
precipitating injury to his right ulnar nerve.  In point of 
fact, the records in question would appear to indicate that, 
at all times during the veteran's hospitalization, he 
received attention and treatment appropriate to his 
demonstrated needs.  In correspondence of March 1999, the 
head of the VA spinal cord injury unit who had himself seen 
and treated the veteran during his hospitalization wrote that 
he had reviewed the pertinent portions of the veteran's 
chart, and that those records showed "no mention of trauma or 
complaints of compression" to the veteran's right arm.  Nor 
was there any mention of loss of movement or strength.  
Electromyographic findings showed "little or no response" to 
stimulation of the veteran's right ulnar nerve when compared 
to the right median nerve.  Nor was there any mention in the 
veteran's chart of any change in motor activity.  While in 
the opinion of the VA physician, the veteran was a 
"straightforward" person, who "sincerely believed" that he 
experienced a loss of function as a result of negligent 
treatment, based on a review of the veteran's chart and his 
own recollections, there was "no evidence" for such a 
conclusion.

As noted above, in order to warrant entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, there must, at a minimum, be evidence of 
"additional disability" resulting from treatment (or the lack 
thereof) by VA medical personnel.  In the case at hand, it 
has yet to be demonstrated that the veteran's right ulnar 
neuropathy, to the extent that it exists, is in any way the 
result of such treatment.  More specifically, it has yet to 
be demonstrated that the veteran has suffered "additional 
disability," which is to say, right ulnar neuropathy, as a 
result of treatment, or the lack thereof, by VA medical 
personnel.  Accordingly, his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 must be 
denied.

The Board observes that, during the course of an informal 
hearing presentation in January 2001, the veteran's 
accredited representative requested that the veteran's case 
be remanded to the RO for consideration in light of the 
recently-enacted Veterans Claims Assistance Act of 2000 (Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).  However, following a 
full review of the pertinent evidence of record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
current claim.  This is to say that the VA has made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, including the 
scheduling of various VA examinations, and the obtaining of a 
medical opinion.  Under such circumstances, no "reasonable 
possibility" exists that further assistance to the veteran 
would aid in substantiating his claim.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for right ulnar neuropathy are denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals







